Citation Nr: 0705672	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

2.  Entitlement to an effective date earlier than September 
6, 2000, for the assignment of a 50 percent rating for 
post-traumatic stress disorder. 

3.  Entitlement to an increased rating for a right shoulder 
disability, currently rated as 40 percent disabling. 

4.  Entitlement to an effective date earlier than September 
6, 2000, for a grant of a 40 percent rating for a right 
shoulder disability.  

5.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 30 percent disabling. 

6.  Entitlement to an effective date earlier than September 
6, 2000, for grant of a 30 percent rating for a cervical 
spine disability. 

7.  Entitlement to an earlier effective date than September 
6, 2000, for a grant of total disability rating for 
compensation based on individual unemployability.

8.  Entitlement to an increased rating for residuals of 
carcinoma of the tongue, currently rated as 10 percent 
disabling. 

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of sinus surgery, to include a stroke; right side 
weakness; involvement of the right arm, right leg, and left 
side of the face; black teeth; chronic headaches and visual 
loss.  

REPRESENTATION

Appellant represented by:	Richard A. LaPointe

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from April 1963 February 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).  

The veteran's attorney raised the issue of entitlement to 
permanency for the total rating for compensation purposes 
based upon individual unemployability (TDIU) in his March 
2004 presentation that has not been adjudicated by the RO.  
Accordingly, this issue is referred to the RO for appropriate 
disposition.  


REMAND

VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
veteran's attorney requested that the RO obtain "all [of the 
veteran's] medical records from the VA medical centers and 
clinics where he has been examined or treated for his service 
connected conditions from July 21, 1992 (the date of the Bell 
decision) to the present time."  He requested that such 
records be added to the claims file and reviewed to determine 
if they would indicate entitlement to earlier effective dates 
for the grant of TDIU and increased ratings.  However, the 
"duty to assist" is not a license for a "fishing expedition" 
to determine if there might be some unspecified information 
which could possibly support a claim.  In connection with the 
search for documents, the duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim.  See Counts v. 
Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In light of the additional 
development necessary as set forth below, this remand will 
afford the RO the opportunity to address this contention of 
the veteran's attorney, either by obtaining any VA clinical 
records that have not been obtained, or specifically 
documenting that all the VA clinical records pertaining to 
the veteran have been obtained.  However, the veteran must 
provide the RO with the dates and places of relevant VA 
treatment.  Id.  

With respect to the increased rating claims on appeal, the 
Board concludes that VA examinations are necessary as 
approximately four years have elapsed since the veteran was 
last afforded VA examinations to determine the severity of 
his service-connected disabilities.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons stated above, this case is remanded for the 
following development: 

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include all 
VA treatment relevant to the issues on 
appeal.  The veteran must specify the 
dates and places of all such VA 
treatment.  Based on his response, the RO 
must attempt to procure copies of all VA 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the veteran's service-connected 
post-traumatic stress disorder (PTSD).  
The claims files must be made available 
to the examiner and reviewed in 
conjunction with the examination.  The 
examiner must state whether the veteran's 
service-connected PTSD more nearly 
approximates a disability characterized 
by:

a.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

c.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

The examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed. 

3.  The veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected right shoulder and 
cervical spine disorders.  The claims 
files must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.

The examiner must state the range of 
motion of the veteran cervical spine and 
right shoulder, in degrees, noting the 
normal range of motion of the cervical 
spine and shoulder; determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
cervical spine and right shoulder 
disorders expressed, if feasible, in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and express an opinion as 
to whether pain in the cervical spine or 
right shoulder could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  The examiner must 
also report all neurological complaints 
or findings attributable to the veteran's 
service-connected cervical spine 
disorder, noting whether the veteran 
experiences incapacitating episodes, and 
if so, the frequency of such episodes.

Additionally, the examiner must provide 
opinions as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the cervical spine and right shoulder 
disabilities limit his ability to work, 
or affect his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The veteran must be afforded a VA 
examination to determine the current 
extent of any residuals of carcinoma of 
the tongue.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner must 
comment upon whether there is any 
palpable tissue loss, gross distortion or 
asymmetry of any residuals found, the 
size of any residual scarring, the 
surface contour of any scarring on 
palpation, whether any scarring is 
adherent to underlying tissue, whether 
the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, whether any 
underlying soft tissue is missing in an 
area exceeding six square inches, whether 
the tongue is indurated and inflexible in 
an area exceeding six square inches, and 
whether any scarring or any other 
residual found is symptomatic or is 
productive of limitation of function of 
the tongue.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed. 

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.
 
6.  Thereafter, the claims as listed on 
the title page must be readjudicated by 
the RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his attorney must be provided 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


